FILED
                             NOT FOR PUBLICATION                               MAR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SERGIO ALVAREZ,                                  No. 12-15812

               Plaintiff - Appellant,            D.C. No. 3:10-cv-04833-JSW

  v.
                                                 MEMORANDUM *
G. D. LEWIS, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       California state prisoner Sergio Alvarez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to a serious risk of harm to his health due to exposure to cold




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
temperatures in his cell. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Keenan v. Hall, 83 F.3d 1083, 1088 (9th Cir. 1996), and we affirm.

      The district court properly granted summary judgment because Alvarez

failed to raise a genuine dispute of material fact as to whether defendants knew of

and consciously disregarded a serious risk of harm to Alvarez’s health from

exposure to extremely cold temperatures in his cell. See Johnson v. Lewis, 217

F.3d 726, 733 (9th Cir. 2000) (deliberate indifference claim requires a showing that

prison officials’ subjective state of mind was sufficiently culpable).

      We lack jurisdiction to review the district court’s order denying Alvarez’s

motion for reconsideration, and therefore, dismiss that portion of the appeal. See

Fed. R. App. P. 4(a)(4)(B)(ii) (appellant must file a notice of appeal or amend a

previously filed notice of appeal to secure review of a post-judgment order).

      AFFIRMED.




                                           2                                    12-15812